EXHIBIT 10.7 INVESTMENT AGREEMENT This INVESTMENT AGREEMENT (the “ Agreement ”), dated as of September 1, 2017 (the “ Execution Date ”), is entered into by and between AmeriCann, Inc. (the “ Company ”), and Mountain States Capital, LLC (the “ Investor ”). RECITALS: WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor shall invest up to Ten Million Dollars ($10,000,000) (the “Commitment Amount”) to purchase the Company’s common stock (the “ Common Stock ”); WHEREAS, such investments will be made in reliance upon the exemption from securities registration afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the “ 1933 Act ”), Rule 506 of Regulation D promulgated by the SEC under the 1933 Act, and/or upon such other exemption from the registration requirements of the 1933 Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder; and NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the covenants and agreements set forth hereafter, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investor hereby agree as follows: SECTION I. DEFINITIONS For all purposes of and under this Agreement, the following terms shall have the respective meanings below, and such meanings shall be equally applicable to the singular and plural forms of such defined terms. “ 1933 Act ” shall have the meaning set forth in the recitals. “ 1934 Act ” shall mean the Securities Exchange Act of 1934, as amended, or any similar federal statute, and the rules and regulations of the SEC thereunder, all as the same will then be in effect. “ Affiliate ” shall mean any individual or entity that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with another individual or entity as such terms are used in and construed under Rule 405 under the 1933 Act. “ Agreement ” shall have the meaning set forth in the preamble. “ Articles of Incorporation ” shall have the meaning set forth in Section . “ By-laws ” shall have the meaning set forth in Section . “ Certificate ” shall have the meaning set forth in Section . “ Closing ” shall have the meaning set forth in Section . “ Closing Date ” shall have the meaning set forth in Section . “ Commitment Amount ” shall have the meaning set forth in the recitals. “ Common Stock ” shall have the meaning set forth in the recitals. “ Company ” shall have the meaning set forth in the preamble. “
